                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             ABERDEEN DIVISION

ELOIS B. SMITH                                                                 PLAINTIFF

V.                                                             NO. 1:17-CV-35-DMB-DAS

MISSISSIPPI STATE UNIVERSITY                                                 DEFENDANT


                                ORDER CLOSING CASE

       On July 3, 2019, a “Stipulation of Dismissal with Prejudice,” executed by the parties

pursuant to Federal Rule of Civil Procedure 41(a)(1)(ii), was filed in this case. Doc. #77.

Accordingly, the Clerk of the Court shall TERMINATE all pending motions [60][66][68][70]

and CLOSE this case.

       SO ORDERED, this 6th day of September, 2019.

                                                 /s/Debra M. Brown
                                                 UNITED STATES DISTRICT JUDGE
